DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In view of the Appeal Brief filed on 08/03/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-17, 19-21 and 22, filed on 01/18/2022 are under examination.
Claim 18 is cancelled.
Claim 1-17 and 19-22 are rejected.

A new ground of 112, 2nd paragraph rejections and maintained 112, 1st paragraph rejections and maintained 103 rejections are set forth below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 and 20 to recite the new limitation of the soaking step wherein “…at a temperature where proteins remain folded…” is not supported in the specification as originally filed. Applicant cited passages [0021] to support the new limitation, however there is no support in the cited passages, wherein para. [0021] provides support for a mechanically pressing at “…slow speed to limit friction and avoid elevating temperatures above 60°C…water cooled to ensure temperature of the pressed cake does not exceed 60°C…”.  Additionally, the published instant specification para. [0027], [0028], [0046], [0060], [0070], and [0080] are completely devoid of a temperature of the soaking step where proteins remain folded. Furthermore, the specification does not support the term “folded”. 
There is no support for the soaking step of the dry ground meal cake at a temperature wherein protein remain folded as cited in new limitation in claim 1 and 20; hence the new limitation is new matter. Applicant is required to remove new matter in response to this office action.
Applicant’s new claim 22, recite limitation of “…the dry ground meal cake is soaked for at least six hours…” is not supported in the specification as originally filed, para. [0028], [0046], [0060], [0070] and [0080].  The new limitation with a board range “…at least six hours…”, in other words the new limitation “at least six hours” which encompass 200 hours is not supported in the specification; hence the new limitation is new matter. Applicant is required to remove new matter in response to this office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 and 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a tofu-like curd" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "tofu-like curd"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Additionally, term “tofu-like curd” is a relative term which renders the claim indefinite. The term “tofu-like curd” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide any clarity of definition of what is “tofu-like curd”; or when is the boundary does the mixture in method become “tofu-like curd” to meet the limitation. The specification and claims do not provide how to distinguish one food is like another food, i.e. a tofu like curd; hence the claim is indefinite. Claim 2-17, 19, 21 and 22 are also rejected since the claims are depended upon rejected claim 1. 
Regarding claim 19, the phrase "a tofu like food product" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "tofu like food product"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The term “tofu like food product” is a relative term which renders the claim indefinite. The term “tofu like food product” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any clarity of definition of what is “tofu like food” to meet the limitation.  The specification and claims do not provide how to distinguish one food is like another food, i.e. a tofu like food; hence the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Hruschka et al. (US 2015/03275572 A1) and ISO Services, Inc. (Preventing Burns and Scalding Injuries from Tap Water) and as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), en.Wikipedia.org (Protein Folding) and Mehryar et al.
Regarding claim 1, 7, 18, 19, 20 and 21, Kajs discloses a method of making curd-like product (tofu-like food product/protein milk food product) comprising steps to providing oilseed, sunflower in formats including flour, concentrates and isolates (‘118, col. 5, ln. 14-27) as starting material. Kajs’ sunflower in formats including the flour, concentrates and isolates (‘118, col. 5, ln. 14-27) are expected to be dry and ground. 
With respect to the limitation of “…removing non-soluble fragments from cold-pressed or solvent extracted dry ground meal cake…”, Kajs does not explicitly disclose removing non-soluble fragments from cold-pressed or solvent extracted dry oilseeds, sunflower flour (‘118, col. 5, ln. 14-27). However, Hruschka et al. (Hruschka) discloses a method of obtaining proteins from native mixtures of seeds, whole sunflower seeds (‘572, Abstract, [0028], [0030]). Hruschka discloses the method comprising cold pressing the, whole sunflower seeds (‘572, [0040], [0070]) to obtain a press cake, then removing hulls (non-soluble fragments) from the press cake (572, [0048). The press cake is dried to obtain a powder (dry, ground meal cake) (‘572, [0128]). 
Kajs and Hruschka are of the same field of endeavor of processing with oilseeds, sunflower for production of protein curd.  It would have been obvious to one of ordinary skill in the art to be motivated at the time of filing of the invention, to use Hruschka’s step of removing hulls (non-soluble fragments) from the cold-pressed sunflower, ground material in Kajs’ method because Hruschka teaches having markedly better properties with the cold-pressed sunflower, ground material (‘572, [0070]). 
With respect to new limitation of adding water to the dry ground meal cake and soaking the dry ground meal cake “…at a temperature where proteins remain folded…” for a period of time to produce a soaked meal cake; modified Kajs teaches the cold-pressed sunflower, dry ground material as discussed above; Kajs discloses in Example 8 (‘118, col. 8, ln. 50-61), steps of adding tap water to flour and agitating for 30 minutes to create a slurry (soaked meal cake), wherein the agitating step encompass a soaking step of the flour (dry ground meal cake). Kajs does not explicitly discloses a temperature of the tap water.  
However, ISO Services, Inc. discloses Occupational Safety and Health Administration (OSHA) recommends delivering tap water at a minimum of 122°F (50°C) at outlets (pg. 3, 4th full paragraph). It would have been obvious to one of ordinary skill in the art to use Occupational Safety and Health Administration (OSHA) recommends temperature of the tap water at a minimum of 122°F (50°C) in modified Kajs’ process since ISO Services teaches known temperature of the tap water at a minimum of 122°F (50°C). It is well known, denaturation of proteins is a process of transition from the folded to the unfolded state as evidenced by en.Wikipedia. Additionally, the denaturation (unfolding) of sunflower protein isolate is in ranges of 75.05 to 89.12°C as evidenced by Mehryar et al. (Abstract). Hence modified Kajs’ sunflower’s protein isolate in the tap water at 50°C is expected to remain folded as evidenced by en.Wikipedia and Mehryar. 
Modified Kajs teaches filtering the slurry (soaked meal cake) providing a filtered slurry (milk concentrate); heating the filtered slurry (milk concentrate) (‘118, col. 8, ln. 52-54). With respect to the limitation of “… to induce protein unfolding the proteins…”, modified Kajs uses like materials in a like manner step of heating as claimed, it would therefore be expected that the heating to induce protein unfolding in modified Kajs’ filtered slurry (milk concentrate), absent a showing of unexpected results. 
Modified Kajs discloses adding coagulant to filtered slurry (milk concentrate) to form a resultant coagulum mixture (‘118, col. 8, ln. 54-57) and cooling the resultant coagulum mixture to provide a firmer coagulum (‘118, col. 8, ln. 57-58). Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 2, modified Kajs does not discloses the soaking step (‘118, col. 5, ln. 46-63; col. 7, Example 2, ln. 29-32, Fig. 4 and Fig. 5) with the period of time as cited. However, it would have been obvious to one of ordinary skill in the art to adjust the period of time as taught by modified Kajs to include the cited range time to provide a desired hydrated the sunflower seed meal, absent a clear and convincing or evidence to the contrary. 
Regarding claim 3 and 4, modified Kajs discloses the slurry (soaked meal cake) comprising 200 g to 1 Liter (1000 g) of tap water (unheated water) (‘118, col. 7, ln. 29-32), which corresponds to a ratio of 1:5, which is in range with the cited range of claim 3 and 4.
Regarding claim 6, modified Kajs discussed the claimed invention as discussed in claim 1. Kajs does not explicitly discloses the coagulant to the aqueous extract “milk” (milk concentrate) is added at between 0.5% to 5.0% (v/v), however it would have been obvious to one of ordinary skill in the art to adjust the amount of the coagulant in modified Kajs’ method as a matter of preference on a firmness level of the end product. 
Regarding 8, 9 and 10, Kajs as modified by Hruschka, teaches the removing of the hulls (non-soluble fragments) from the press cake (572, [0048) through centrifugation. Hruschka does not teach removing by sieving a cited in claim 8, and does not teach 500 um to 1 mm sieve as cited in claim 9, and 0.5 mm (500 um) sieve as cited in claim 10.  Applicant is referred to MPEP 2144.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The apparatus does not necessarily make a difference to the method.  For example, if heating on the stove was claimed and the reference taught heating by a microwave it could be stated that both the instant claims and the prior art teach of heating and the apparatus used to heat would not materially affect the process as both apparatuses were known and provided heating.  To use one known apparatus or another to accomplish the same process would have been obvious to one of ordinary skill in the art.
Regarding claim 11, it was well known in the art to press tofu curd into a mold to form a tofu shape. It would have been obvious to one of ordinary skill in the art to use conventional step of pressing modified Kajs’ coagulum into a mold to shape the tofu product. 
Regarding claim 12, 13 and 14, modified Kajs discloses the step of boiling, which is expected to compass the heating, at stage 16 (‘118, col. 6, ln. 4-13) is about 90°C (‘118, col. 6, ln. 26-27) which is in range with the cited range of claim 12 and 13. With respect to claim 14, the recitation of cited upper end point of 90°C is meet by modified Kajs’ about 90°C (‘118, col. 6, ln. 26-27) followed by the cooling the resultant coagulum mixture to provide a firmer coagulum. Modified Kajs discloses a step of spray drying (removing liquid) the coagulum to yield a shelf-stable product and further process into cheese-type product (tofu-like curd) (‘118, col. 6, ln. 41-51).
Regarding claim 15 and 16, modified Kajs teaches the cooling performed in refrigeration (‘118, col. 8, ln. 12-14); wherein refrigeration is known at temperatures of 1.7 to 3.3°C, as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), which overlaps the cited range in claim 15 and 16. Modified Kajs does not disclose the cooling time in the refrigeration; or the cooling step at room temperature and time range.  However, it would have been obvious to one of ordinary skill in the art to adjust vary temperatures and times of modified Kajs’ cooling step to provide a desired formation of coagulation to form the curds; absent a clear and convincing argument or evidence to the contrary.  

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajs (US 4,307,118) and in view of Hruschka et al. (US 2015/03275572 A1) and ISO Services, Inc. (Preventing Burns and Scalding Injuries from Tap Water) and as evidenced by (https://www.realsimple.com/food-recipes/shopping-storing/food/refrigerator-temperature), en.Wikipedia.org (Protein Folding) and Mehryar et al.) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0302199 A1).
Regarding claim 5 and 17, modified Kajs discloses the claimed invention as discussed above. Kajs does not explicitly the coagulant to the aqueous extract “milk” (milk concentrate) at stage 16 (‘118, col. 6, ln. 27-38) is glucono delta lactone. However, Kang et al. discloses a method of making tofu comprising adding glucono-delta-lactone as a coagulant to make tofu (‘199, [0008]). Kajs and Kang et al. are of the same field of endeavor of making tofu-curd product. It would have been obvious to one of ordinary skill in the art to be motivated at the time of the filing of the claimed invention, to employ Kang’s glucono-delta-lactone as the coagulant in modified Kajs’ process for a desired flavor profile as taught by Kang (‘199, [0039], [0052]). 

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…there is clear support in the description that the recited steps are performed sequentially, and that in claim 1, the heat at (d) is applied to induce protein unfolding. The ordinarily skilled person inevitably and reasonably understands from the foregoing that heat is not applied prior to (d) in claim 1 and that the proteins must remain folded at (b) in order for (d) to happen. Understanding claims 1 and 20 such that the proteins become unfolded/denatured at (b) in claim 1 (or (c) in claim 20) would be an unreasonable reading of the claims if the independent claims are to make sense. Indeed, reading the claims and the description as a whole, it is clear that the Appellant intended and was in possession of the invention (including performed (b) in claim 1 or (c) in claim 20 at a temperature where the proteins remain folded) as now claimed…” (Remarks pg. 14, middle page – pg. 16). 
Applicant’s remarks are not convincing. It is widely recognized in the art, denaturation of proteins is at an onset with a temperature of above 41°C as evidenced by Denaturation (http://www.chemistryexplained.com/Co-Di/Denaturation.html, 3rd paragraph). In response to Applicant’s remarks “…that heat is not applied prior to (d) in claim 1 and that the proteins must remain folded at (b) in order for (d) to happen…”, does not commensurate the claim, since the claim recites the  transitional phrase “comprising” which is open-end language to include additional method steps, including additional heat.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ordinarily skilled person in the art recognizes that protein unfolding (i.e., denaturation) is a process that requires elevated temperatures to achieve. Para. [0012] of the description describes that the milk concentrate may be heated to a temperature between 75-100° C, which induces protein unfolding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The  limitation of the soaking step wherein “…at a temperature where proteins remain folded…” is not supported in the specification as originally filed. Applicant cited passages [0021] to support the new limitation, however there is no support in the cited passages, wherein para. [0021] provides support for a mechanically pressing at “…slow speed to limit friction and avoid elevating temperatures above 60°C…water cooled to ensure temperature of the pressed cake does not exceed 60°C…”, there is no support in relation to Applicant’s limitation of “at a temperature where protein remain folded”. Additionally, the published instant specification para. [0027], [0028], [0046], [0060], [0070], and [0080] are completely devoid of a temperature of the soaking step where proteins remain folded. Furthermore, the specification does not support the term “folded”. There is no support for the soaking step of the dry ground meal cake at a temperature wherein protein remain folded as cited in new limitation in claim 1 and 20; hence the new limitation is new matter. 

Applicant asserts “…the newly added claim limitation (that the soaking of the dry ground meal in water is “at least 6 hours”) is supported by the specification with reasonable clarity to those ordinarily skilled in the art that the Appellant was in possession of the invention as now claimed (as established by Vas- Cath). For example, paragraph [0009] states that “the ground meal cake is soaked for 6-24 hours, more preferably, for about 16 hours.” Paragraph [0028] states that “The ground meal cake can be soaked for any suitable period of time, for example, for 6-24 hours, preferably 10-15 hours. Variations in soaking time have been used, ranging from 0 to 100 hours.” (emphasis added) (Remarks, pg. 17).
Applicant’s remarks are not convincing. The limitation of “…the dry ground meal cake is soaked for at least six hours…” is not supported in the specification as originally filed, para. [0028], [0046], [0060], [0070] and [0080].  The new limitation with a board range “…at least six hours…”, in other words the new limitation “at least six hours” which encompass 200 hours is not supported in the specification.  Additionally, it is noted Applicant’s working examples discloses soaking at approximately 16 hours; wherein no support in the specification discloses a board range of “…at least six hours…”, i.e. a range which encompasses six hours to a thousand hours. 

Applicant asserts “…Hruschka is not in the same field of endeavor as Kajs or the present application because the final product Hruschka seeks to produce (even if it involves proteins) is physically, molecularly, and nutritionally distinct from the final product of the present application. As explicitly stated in the Title, abstract, claims, and description of Hruschka, Hruschka is directed towards obtaining proteins or a protein concentrate from materials. It is well known by the ordinarily skilled person in the art that protein concentrates are notably distinct from tofu-like products (as in the present application).
 Physically, as noted in the Office Action, the final protein concentrate produced by Hruschka’s method is dry protein powder (see para. [0128] of Hruschka). In contrast, the final product the present application seeks to achieve is a tofu-like product with a texture and colour that is similar to commercial soft tofu (see para. [0057] of the present application, for example). Commercial tofu is well Known to be
solid, generally white, blocks with varying degrees of softness and moisture. Their different physical states also results in differing uses. Protein concentrates would be used/consumed entirely differently than tofu-like products, for example, be blended into liquid protein shakes rather than be cooked in a stir-fry…” (Remarks pg. 21-24)
Applicant’s remarks are not convincing. The instant claim recites the term "a tofu-like curd" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "tofu-like curd"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Additionally, term “tofu-like curd” is a relative term which renders the claim indefinite. The term “tofu-like curd” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not provide any clarity of definition of what is “tofu-like curd”; or when is the boundary does the mixture in method become “tofu-like curd” to meet the limitation. Claim 1-17, 19, 21 and 22 do not provide how to distinguish one food is like another food, i.e. a tofu like curd; hence the claim is indefinite. 
In response to applicant's argument “…that different physical states also results in differing uses. Protein concentrates would be used/consumed entirely differently than tofu-like products, for example, be blended into liquid protein shakes rather than be cooked in a stir-fry…”;  the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As noted in the above, the phrase "a tofu like food product" is a relative term which renders the claim indefinite. The term “tofu like food product” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any clarity of definition of what is “tofu like food” to meet the limitation.  The specification and claims do not provide how to distinguish one food is like another food, i.e. a tofu like food.

In response to applicant's argument that Hruschka is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hrushka is relied upon for the teaching of processing of processing with oilseeds, sunflower into protein isolate. Hruschka discloses a method of obtaining proteins from native mixtures of seeds, whole sunflower seeds (‘572, Abstract, [0028], [0030]). Hruschka discloses the method comprising cold pressing the, whole sunflower seeds (‘572, [0040], [0070]) to obtain a press cake, then removing hulls (non-soluble fragments) from the press cake (572, [0048). The press cake is dried to obtain a powder (dry, ground meal cake) (‘572, [0128]). Kajs and Hruschka are of the same field of endeavor of processing with oilseeds, sunflower for production of protein curd.  It would have been obvious to one of ordinary skill in the art to be motivated at the time of filing of the invention, to use Hruschka’s step of removing hulls (non-soluble fragments) from the cold-pressed sunflower, ground material in Kajs’ method because Hruschka teaches having markedly better properties with the cold-pressed sunflower, ground material (‘572, [0070]). 
In response to applicant's arguments against Hruschka, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hrushka is relied upon for the teaching of processing of processing with oilseeds, sunflower into protein isolate, whereas Kajs is relied on the steps as discussed in the above rejections. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the removal of hulls prior to aqueous suspension in the presently claimed process is important so as to minimize the presence of anti-nutritional, off- color and off-flavor compounds in the finished process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792